J-A28036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                             Appellee

                       v.

GENE CARL BENCKINI

                             Appellant                 No. 3200 EDA 2013


                     Appeal from the Order October 2, 2013
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0003729-2005


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

JUDGMENT ORDER BY JENKINS, J.:                      FILED OCTOBER 01, 2014

       Gene Carl Benckini (“Appellant”) appeals pro se from the Order of the

Lehigh County Court of Common Pleas dismissing his probation violation as

to his conviction at Docket No. CP-39-CR-0003729-2005.          We dismiss this

appeal for the following reasons.

       The trial court conducted Appellant’s probation revocation hearing on

October 2, 2013.            At that time, the trial court dismissed Appellant’s

probation violation on Docket No. CP-39-CR-0003729-2005.1 Appellant then

had thirty days, or until November 3, 2013,2 to appeal.            Pa.R.Crim.P.
____________________________________________


1
 The trial court did revoke Appellant’s probation and resentence him on
Docket No. CP-39-CR0002240-2006.
2
  The thirtieth day actually fell on November 1, 2013, a Saturday. Appellant
therefore had until the following business day, Monday, November 3, 2013,
to timely file his appeal. 1 Pa.C.S. § 1908.
J-A28036-14



720(a). On October 14, 2013, Appellant filed a motion for reconsideration.

This motion did not toll Appellant’s 30-day appeal period.3      Pa.R.Crim.P.

708(E) (“The filing of a motion to modify sentence [imposed after a

revocation] will not toll the 30-day appeal period.”). Appellant did not file

the instant appeal until November 18, 2013, and it is accordingly untimely.

       Appeal dismissed.          Case stricken from the October 7-8, 2014

argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2014




____________________________________________


3
  Accordingly, Appellant’s appeal properly lies from the trial court’s October
2, 2013 dismissal of his probation violation, not the October 23, 2013 denial
of his motion for reconsideration.



                                           -2-